DETAILED ACTION
	
Allowable Subject Matter
Claims 2-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:     
Claim 2 is allowable over the art of record because the prior art does not teach the low noise amplifier being shielded from the antenna by a shielding structure that includes a ground plane of the multi-layer substrate and conductive features disposed around the low noise amplifier that are electrically connected to the ground plane, and the multi-layer substrate including a signal routing layer positioned between the low noise amplifier and the ground plane and in combination with the remaining claimed limitations.
Claim 15 is allowable over the art of record because the prior art does not teach the low noise amplifier being shielded from the antenna by a shielding structure that includes a ground plane of the multi-layer substrate and bumps disposed around the low noise amplifier that are electrically connected to the ground plane, and the multi-layer substrate including a signal routing layer positioned between the low noise amplifier and the ground plane and in combination with the remaining claimed limitations.
Claim 19 is allowable over the art of record because the prior art does not teach  the low noise amplifier being shielded from the antenna by a shielding structure that includes a ground plane of the laminate substrate and bumps disposed around the low noise amplifier that are electrically connected to the ground plane and in combination with the remaining claimed limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO GIA PHAN whose telephone number is (571)272-1826.  The examiner can normally be reached on M-F (8-430).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
									
									/THO G PHAN/
								Primary Examiner, Art Unit 2845